Title: To James Madison from Albert Gallatin, 7 January 1813
From: Gallatin, Albert
To: Madison, James


Dear Sir
7th Jany. 1813
Since, from this morning’s conversation, it appears that the choice of a Secy. of War must fall on Govr. Tompkins or on Gen. Armstrong, permit me to state the reasons which, after fixing my thoughts on those two gentlemen alone, incline me in favour of the last.
Personally acquaintted with both, I feel no hesitation in saying that as respects talents & military knowledge, Gen. Armstrong is much superior to the Governor, who I fear would prove inadequate to the task of organizing the department & the army. Public opinion has also assigned a standing to Gen. Armstrong both as a military man & as a man of talents, which will shield him & the administration from the attacks to which the other gentleman would be as much exposed as Dr. Eustis.
In point of temper, Govr. Tompkins would perhaps have the advantage; but this consideration, at this time, should, in my opinion, yield to those I have mentioned, unless there should be some stronger objection than I understand to exist on your part or on that of Mr Munroe. The fate of your administration, of the Republican cause, perhaps of the Nation depends so essentially on the proper management of the War department, that from the beginning I never could be reconciled to the selection of an inferior character for that station. Gen. Dearborn I did not consider as such.
The objection of indolence does not strike me very forcibly: from self experience I infer that a sense of duty & fear of disgrace may, even in a man much less ambitious than Gen. Armstrong, prevent any sensible inconvenience from that cause. And it is much more important for the head of a department that he should think & act well than that he should work much.
Neither of them has much personal influence either in Congress or amongst the people; but Armstrong will certainly inspire more general confidence, although he probably has more enemies. In the present political situation of New York, it seems also more eligible to leave Govr. Tompkins there, than to throw the immediate Government in the hands of DeWitt Clinton & to lose the only chance of a Republican Governor at the April election.
The only difficulty in my mind is that Gen. Armstrong may not bring in the administration that entire unity of feeling, that disinterested zeal, that personal attachment, which are so useful in producing hearty co-operation & unity of action. And this is felt by me with particular force, because the Treasury department stands most in need of that co-operation and is most seriously affected when perfect cordiality & disposition to accommodate do not exist. I can only say that, although Mr Munroe, Mr Crawford & Gen. Dearborn would in other respects have appeared preferable, & in that view been every thing that could be desired, and although it is not improbable that Govr. Tompkins would at least be more accommodating, I am willing so far as relates to myself to run the risk of being associated with Gen. Armstrong. I believe that without having the strong feelings to which I have alluded, he is upon the whole personally well disposed; and that he has too much sense not to perceive that his only chance of success will depend on a cordial union with all of us, & that once embarked he can not save himself if we are shipwrecked. Respectfully & truly Your’s
Albert Gallatin
I forgot to say that it is the circumstance of my being the only person in the adminn. personally acquaintted with Govr. Tompkins which has prompted me to write. I have already mentioned that I am on the most cordial footing with him.
8th. Let me add that I think that you do not appreciate the several departments at their real actual rate of importance. If the choice is to fall on a man not professional, I will be ready (Mr Monroe still refusing) to accept the War dept. with all its horrors & perils. And let Tompkins take the Treasury. That at least would be better than to give the War dept. to him.
